DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the term “disclosed is” is stated in line 1 and in line 2.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  Claim 1, lines 1-2 recite “a fluid that tends to form a scale,” which is indefinite or is not clearly defined within the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO’188 (WO 2014/121188 cited by applicant).
 	With respect to claim 1, WO’188 discloses a method of inhibiting scale formation comprising adding, to a fluid that tends to form a scale, a scale inhibitor selected from the group consisting of polycarboxylic acids having a star structure having a core and at least 5 arms, a salt of such polycarboxylic acids, or combinations thereof. See page 1, paragraph [0003] through page 2, paragraph [0008], page 4, paragraph [0021] through page 6, paragraph [0024], page 24, paragraph [0091] through page 30, paragraph [0096], page 37, paragraph [0112], Example 2, claims. With respect to claim 2, wherein the number of arms is no more than 10 (see above). With respect to claim 6, wherein the polycarboxylic acid or salt thereof is formed from a core and the arms are formed from monomers selected from acrylic acid, methacrylic acid, butenoic acid, crotonic 
 acid, itaconic acid, an itaconic acid monoester, fumaric acid, a fumaric acid monoester, maleic acid, a maleic acid monoester, or a combination thereof (see citations above). 

.Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buss et al. (NPL document cited by applicant).
With respect to claim 13, Buss et al. discloses (see page 1659, Fig. 1, core with n = 6, page 1660, Experimental section) a star polymer comprising a core derived from 2,2'-[oxybis(methylene)]bis[2-(hydroxymethyl)-1,3-propanediol] and arms formed
from monomers selected from acrylic acid, methacrylic acid, butenoic acid,
crotonic acid, itaconic acid, an itaconic acid monoester, fumaric acid, a fumaric
acid monoester, maleic acid, a maleic acid monoester, or a combination thereof. With respect to claim 14, wherein the average degree of polymerization of the arms is from 2 to 15 (see citations above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’188 alone.
 	With respect to claims 3-5, the average degree of polymerization and an average molecular weight of the acid or salt is considered a property of the materials. If there is any difference between the polycarboxylic acid of the reference and that of the instant claims, the difference would have been minor and obvious. "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934). 

	With respect to claim 9, although silent to “wherein an amount of polycarboxylic acid or salt thereof added to the fluid is in the range of 1 to 100 ppm based on total weight of the fluid,” as instantly claimed, it would have been obvious to a person having ordinary skill in the art to provide for a material concentration as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’188 in view of Mahmoud et al. (US 2017/0190955).
 	WO’188 fails to explicitly teach wherein the scale comprises barium sulfate. Mahmoud et al. teaches a method that includes polycarboxylic acid for the purpose of barium sulfate scale removal. It would have been considered obvious to one of ordinary skill in the art to have used polycarboxylic acid scale inhibitor in order to inhibit or remove barium sulfate scale. 

Allowable Subject Matter
Claims 7, 11, and 12 would be allowable if rewritten to overcome the objection(s) set forth in this Office action (par. 4) and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3463730 teaches a method of scale inhibition by a composition including from about 1 to 100 parts per million of a hydrolyzed polyacrylamide having from about 10% to 50% unhydrolyzed amide groups. US 2008/0058229 teaches using certain scale inhibitors primarily for inhibiting calcium and/or barium scale. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        4/8/2022